

KOHLBERG CAPITAL CORPORATION


AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN


1.    PURPOSE AND CERTAIN DEFINED TERMS


The purpose of this Amended and Restated 2006 Equity Incentive Plan (the “Plan”)
is to advance the interests of the Company (as defined below) by providing for
the grant to employees and officers of Share-based awards, including without
limitation options to acquire Shares (as defined below) and, to the extent
permitted by exemptive or other relief that may be granted by the Securities and
Exchange Commission (the "Commission") or its staff, Restricted Shares (as
defined below) and options to acquire Restricted Shares (collectively, the
“Awards”). At all times during such periods as the Company qualifies or intends
to qualify as a “business development company” under the Investment Company Act
of 1940, as amended (the “1940 Act”), the terms of the Plan shall be construed
so as to conform to the share-based compensation requirements applicable to
“business development companies” under the 1940 Act. Any employee or officer
selected to receive an Award under the Plan is referred to as a “participant.”


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“Affiliate” means any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of an Option by
reason of service for an Affiliate, Sections 414(b) and 414(c) of the Code shall
be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply.
Notwithstanding the foregoing provisions of this definition, except as otherwise
determined by the Board, a corporation or other entity shall be treated as an
Affiliate only if its employees would be treated as employees of the Company for
purposes of the rules promulgated under the Securities Act of 1933, as amended,
with respect to the use of Form S-8.


“Board” means, prior to Conversion, the board of managers of the LLC and, at and
after Conversion, the board of directors of the Corporation.


“Company” means, prior to Conversion, the LLC and, at and after Conversion, the
Corporation.


 
 

--------------------------------------------------------------------------------

 
“Conversion” means the conversion of the LLC, pursuant to Section 265 of the
Delaware General Corporation Law and Section 216 of the Delaware Limited
Liability Company Act, to the Corporation.


“Corporation” means Kohlberg Capital Corporation, a Delaware corporation.


“LLC” means Kohlberg Capital, LLC, a Delaware limited liability company.


"Non-Employee Director Plan" means the Company's 2008 Non-Employee Director
Plan, as amended from time to time.


“Performance Criteria” or, in the singular, “Performance Criterion,” means
specified criteria, other than the mere continuation of employment or the mere
passage of time, the satisfaction of which is a condition for the grant,
exercisability, vesting or full enjoyment of an Award. For purposes of Awards
that are intended to qualify for the performance-based compensation exception
under Section 162(m) of the Code, a Performance Criterion will mean an
objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. A Performance Criterion and any targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m) of the Code, the Board may provide
in the case of any Award intended to qualify for such exception that one or more
of the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.


“Restricted Shares” means an award of Shares for so long as the Shares remain
subject to restrictions requiring that they be forfeited to the Corporation if
specified conditions are not satisfied.


 
 

--------------------------------------------------------------------------------

 
“Shares” means, prior to Conversion, the common units of the LLC and, at and
after Conversion, the common stock, $.01 par value per share, of the
Corporation.


“Shareholders” means, prior to Conversion, the members of the LLC and, at and
after Conversion, the shareholders of the Corporation.


2.    ADMINISTRATION


The Plan shall be administered by the Board unless and until it delegates
administration to a committee as provided herein; provided that a "required
majority," as defined in Section 57(o) of the 1940 Act, must approve each
issuance of Awards and Dividend Equivalent Rights in accordance with Section
61(a)(3)(A)(iv) of the 1940 Act. The Board shall have discretionary authority,
subject to the express provisions of the Plan, (a) to grant Awards to such
Eligible Persons (defined below in Section 5 hereof) as the Board may select;
(b) to determine the time or times when Awards shall be granted and the number
of Shares subject to each Award; (c) to determine the terms and conditions of
each Award; (d) to prescribe the form or forms of any instruments evidencing
Awards and any other instruments required under the Plan and to change such
forms from time to time; (e) to adopt, amend, and rescind rules and regulations
for the administration of the Plan; and (f) to interpret the Plan and to decide
any questions and settle all controversies and disputes that may arise in
connection with the Plan. Such determinations of the Board shall be conclusive
and shall bind all parties. Subject to Section 9 hereof, the Board shall also
have the authority, both generally and in particular instances, to waive
compliance by a participant with any obligation to be performed by him or her
under an Award, to waive any condition or provision of an Award, and to amend or
cancel any Award (and if an Award is canceled, to grant a new Award on such
terms as the Board shall specify), except that the Board may not take any action
with respect to an outstanding Award that would adversely affect the rights of
the participant under such Award without such participant’s consent. Nothing in
the preceding sentence shall be construed as limiting the power of the Board to
make adjustments required by Sections 4(d) and 6(i) hereof or by applicable law.
In the case of any Award intended to be eligible for the performance-based
compensation exception under Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), the Board will exercise its discretion consistent
with qualifying the Award for that exception.


The Board may, in its discretion, delegate some or all of its powers with
respect to the Plan to a committee (the “Committee”), in which event all
references (as appropriate) to the Board hereunder shall be deemed to refer to
the Committee.


Determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.


3.    EFFECTIVE DATE AND TERM OF PLAN


The Board, including a "required majority" as defined in Section 57(o) of the
1940 Act, adopted the Plan on December 11, 2006 and amended and restated the
Plan on February 5, 2008. The Plan shall become effective on the date on which
it is approved by the Shareholders of the Company; provided, however, that the
Plan shall not be effective (i) with respect to awards of Restricted Shares
unless the Company has received an order of the Commission under Sections 6(c),
57(a)(4) and 57(i) of the 1940 Act and Rule 17d-1 under the 1940 Act; and (ii)
with respect to awards of Dividend Equivalent Rights unless the Company has
received an order of the Commission that permits such Award or grant (the
"Effective Date").


 
 

--------------------------------------------------------------------------------

 
No Awards shall be granted under the Plan after the completion of ten years from
the date on which the Plan was adopted by the Board, but Awards previously
granted may extend beyond that date.


4.    SHARES SUBJECT TO THE PLAN


(a)  Number of Shares. Subject to adjustment as provided in Section 4(d), the
aggregate number of Shares that may be the subject of Awards granted under the
Plan shall be 2,000,000. If any option Award granted under the Plan terminates
without having been exercised in full, or upon exercise is satisfied other than
by delivery of Shares, or if any Share Award is repurchased by the Company, the
number of Shares as to which such Award was not exercised shall be available for
future grants.


The maximum number of Shares for which any option Award may be granted to any
person in any calendar year shall be 1,000,000. The maximum number of Shares
that may be granted to any person under other Awards (if any and to the extent
permitted under the 1940 Act) in any calendar year shall be 500,000. The
foregoing provisions will be construed in a manner consistent with Section
162(m) of the Code (if applicable) and Section 61 of the 1940 Act.


(b)  Shares to be Delivered. Shares delivered under the Plan shall be authorized
but unissued Shares, or if the Board so decides in its sole discretion,
previously issued Shares acquired by the Company and held in its treasury. Any
Shares acquired by the Company will be acquired in accordance with the 1940 Act,
including Section 23 of the 1940 Act. No fractional Shares shall be delivered
under the Plan.


(c) Limits on Number of Awards. The combined maximum amount of Restricted Stock
that may be issued under the Plan will be 10% of the outstanding Shares on the
effective date of the Plan, plus 10% of the number of Shares issued or delivered
by the Company (other than pursuant to compensation plans) during the term of
the Plan. No one person shall be granted more than 25% of the Restricted Stock
reserved for issuance under this Plan. The amount of voting securities that
would result from the exercise of all of the Company's outstanding warrants,
options and rights, together with any Restricted Shares issued pursuant to the
Plan, at the time of issuance shall not exceed 25% of the outstanding voting
securities of the Company, except that if the amount of voting securities that
would result from the exercise of all the Company's outstanding warrants,
options and rights issued to the Company's directors, officers and employees,
together with any Restricted Shares issued pursuant to the Plan, would exceed
15% of the outstanding voting securities of the Company, the total amount of
voting securities that would result from the exercise of all outstanding
warrants, options and rights, together with any Restricted Shares issued
pursuant to the Plan, at the time of issuance shall not exceed 20% of the
outstanding voting securities of the Company.
 
 
 

--------------------------------------------------------------------------------

 
(d)  Changes in Shares. In the event of a Share dividend, Share split or
combination of Shares, recapitalization, or other change in the Shares, the
number and kind of Shares or securities of the Company subject to Awards then
outstanding or subsequently granted under the Plan, the exercise price of such
Awards, the maximum number of Shares or securities that may be delivered under
the Plan, and other relevant provisions shall be appropriately adjusted by the
Board, whose determination shall be binding on all persons.


The Board may also adjust the number of Shares subject to outstanding Awards,
the exercise price of outstanding Awards, and the terms of outstanding Awards,
to take into consideration material changes in accounting practices or
principles, extraordinary dividends, consolidations or mergers (except those
described in Section 6(i)), acquisitions or dispositions of securities or
property, or any other event if it is determined by the Board that such
adjustment is appropriate to avoid distortion in the operation of the Plan;
provided, however, that the exercise price of options granted under the Plan
will not be adjusted unless the Company receives an exemptive order from the
Commission or written confirmation from the staff of the Commission that the
Company may do so. References in the Plan to Shares will be construed to include
any units, any stock or any other securities resulting from an adjustment
pursuant to this Section 4(d).


5.    AWARDS; ETC.


Persons eligible to receive Awards under the Plan (“Eligible Persons”) shall be
those key employees and officers of the Company and, to the extent permitted by
exemptive or other relief that may be granted by the Commission or its staff,
employees of wholly-owned consolidated subsidiaries of the Company who, in the
opinion of the Board, are in a position to make a significant contribution to
the success of the Company and its subsidiaries. A subsidiary for purposes of
the Plan shall be a corporation, limited liability company or other entity in
which the Company owns, directly or indirectly, equity securities possessing 50%
or more of the total combined voting power of all classes of equity securities.
Notwithstanding the foregoing, in the case of an Award that is an incentive
option, an Eligible Person shall only be those employees of the Company or of a
“parent corporation” or “subsidiary corporation” of the Company as those terms
are defined in Section 424 of the Code.


In the case of an Award of Restricted Shares (to the extent such Awards are
permitted by exemptive relief or other relief that may be granted by the
Commission or its staff) that is intended to qualify as performance-based for
the purposes of Section 162(m) of the Code, the Plan and such Award will be
construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for such exception. With respect to such Awards, the Board
will pre-establish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m) of the Code). The Performance Criteria
so established shall serve as a condition to either the grant of the Award or
the vesting of Shares subject to the Award, as determined by the Board. Prior to
grant or vesting, as the case may be, the Board will certify whether the
Performance Criteria have been attained and such determination will be final and
conclusive. If the Performance Criteria with respect to the Award are not
attained, no other Award will be provided in substitution. No Award of
Restricted Shares that is intended to qualify as performance-based for the
purposes of section 162(m) of the Code may be granted after the first meeting of
the Shareholders of the Company held in 2010 until the Performance Criteria have
been resubmitted to and reapproved by the Shareholders of the Company in
accordance with the requirements of Section 162(m) of the Code, unless such
grant is made contingent upon such approval.


 
 

--------------------------------------------------------------------------------

 
 
6.    TERMS AND CONDITIONS OF AWARDS 


(a) Code Section 409A Exemption. Except as the Board otherwise determines, no
option shall have deferral features, or shall be administered in a manner, that
would cause such option to fail to qualify for exemption from Section 409A of
the Code. Any option resulting in a deferral of compensation subject to Section
409A of the Code shall be construed to the maximum extent possible, as
determined by the Board, consistent with the requirements of Section 409A of the
Code.


(b) Exercise Price of Options. The exercise price of each option shall be
determined by the Board. The exercise price of an option will not be less than
the current market value of, or if no such market value exists, the current net
asset value of, the Shares as determined in good faith by the Board on the date
of grant. Current market value shall be the closing price of the Common Stock on
the NASDAQ Global Select Market on the date of grant.


(c) Duration of Options. An option shall be exercisable during such period or
periods as the Board may specify. The latest date on which an option may be
exercised (the “Expiration Date”) shall be the date that is ten years from the
date the option was granted or such earlier date as may be specified by the
Board at the time the option is granted.


(d) Exercise of Options.



 
(1)
An option shall vest or become exercisable at such time or times and upon such
conditions as the Board shall specify. In the case of an option not immediately
exercisable in full, the Board may at any time accelerate the time at which all
or any part of the option may be exercised regardless of any adverse or
potentially adverse tax consequences resulting from such acceleration.




 
(2)
Any exercise of an option shall be in writing, signed by the proper person and
furnished to the Company, accompanied by (i) such documents as may be required
by the Board and (ii) payment in full as specified below in Section 6(e) for the
number of Shares for which the option is exercised.




 
(3)
The Board shall have the right to require that the participant exercising the
option remit to the Company an amount sufficient to satisfy any federal, state,
or local withholding tax requirements (or make other arrangements satisfactory
to the Company with regard to such taxes) arising in connection with the
exercise of the option. If permitted by the Board and to the extent permitted
under the 1940 Act, either at the time of the grant of the option or in
connection with exercise, the participant may elect, at such time and in such
manner as the Board may prescribe, to satisfy such withholding obligation by (i)
delivering to the Company Shares owned by such individual having a fair market
value equal to such withholding obligation, or (ii) requesting that the Company
withhold from the Shares to be delivered upon the exercise a number of Shares
having a fair market value equal to such withholding obligation.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(4)
If an option is exercised by the executor or administrator of a deceased
participant, or by the person or persons to whom the option has been transferred
by the participant’s will or the applicable laws of descent and distribution,
the Company shall be under no obligation to deliver Shares pursuant to such
exercise until the Company is satisfied as to the authority of the person or
persons exercising the option.



(e) Payment for and Delivery of Shares. Shares purchased upon exercise of an
option under the Plan shall be paid for as follows: (i) in cash, check
acceptable to the Company (determined in accordance with such guidelines as the
Board may prescribe), or money order payable to the order of the Company, or
(ii) if so permitted by the Board (which, in the case of an incentive option,
shall specify such method of payment at the time of grant) and to the extent
permitted by the 1940 Act and otherwise legally permissible, (A) by delivery of
an unconditional and irrevocable undertaking by a broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or (B) by any
combination of the permissible forms of payment.


(f) Delivery of Shares. A participant shall not have the rights of a Shareholder
with regard to Awards under the Plan except as to Shares actually received by
him or her under the Plan.


(g) Dividend Equivalents, Etc. To the extent permitted under the 1940 Act, the
Board may provide for the payment of amounts in lieu of cash dividends or other
cash distributions with respect to Shares subject to an Award; provided,
however, that such grants must be approved by order of the Commission.


(h) Nontransferability of Awards. No option, Share, or other Award may be
transferred other than by will or by the laws of descent and distribution, and
during a participant’s lifetime an Award may be exercised only by him or her.


(i) Mergers, etc. To the extent permitted under the 1940 Act, the following
provisions shall apply in the event of a Covered Transaction (as defined below).



 
(1)
Subject to subparagraph (2) below, all outstanding Awards requiring exercise
will terminate and cease to be exercisable, and all other Awards to the extent
not fully vested (including Awards subject to conditions not yet satisfied or
determined) will be forfeited, as of the effective time of the Covered
Transaction (as defined in subparagraph (3) herein), provided that the Board may
in its sole discretion on or prior to the effective date of the Covered
Transaction take any (or any combination of) the following actions: (i) make any
outstanding option exercisable in full, (ii) remove any performance or other
conditions or restrictions on any Award and (iii) in the event of a Covered
Transaction under the terms of which holders of the Shares of the Company will
receive upon consummation thereof a payment for each such Share surrendered in
the Covered Transaction (whether cash, non-cash or a combination of the
foregoing), make or provide for a payment (with respect to some or all of the
Awards), to the participant equal in the case of each affected Award to the
difference between (A) the fair market value of a Share times the numbers of
Shares subject to such outstanding Award (to the extent then exercisable at
prices not in excess of the fair market value) and (B) the aggregate exercise
price of all Shares subject to such outstanding Award, in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Shares) and other terms, and subject to such conditions, as the Committee
determines; or

 
 
 

--------------------------------------------------------------------------------

 
 

 
(2)
With respect to an outstanding Award held by a participant who, following the
Covered Transaction, will be employed by or otherwise providing services to an
entity which is a surviving or acquiring entity in the covered transaction or
any affiliate of such an entity, the Board may at or prior to the effective time
of the Covered Transaction, in its sole discretion and in lieu of the action
described in subparagraph (1) above, arrange to have such surviving or acquiring
entity or affiliate assume any Award held by such participant outstanding
hereunder or grant a replacement Award which, in the judgment of the Board is
substantially equivalent to any Award being replaced.




 
(3)
For purposes of this Section 6(i), a “Covered Transaction” is a (i) Share sale,
consolidation, merger, or similar transaction or series of related transactions
in which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding Shares
by a single person or entity or by a group of persons and/or entities acting in
concert; (ii) a sale or transfer of all or substantially all the Company’s
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Board), the Covered
Transaction shall be deemed to have occurred upon consummation of the tender
offer.



(j) No Grants in Contravention of the 1940 Act. At all times during such periods
as the Company qualifies or intends to qualify as a “business development
company,” no Award may be granted under the Plan if the grant or terms of such
Award would cause the Company to violate Section 61 of the 1940 Act (or any
other provision of the 1940 Act applicable to “business development companies”),
and, if approved for grant, such an Award will be void and of no effect.


 
 

--------------------------------------------------------------------------------

 
7.    TERMINATION OF EMPLOYMENT


(a) Unless the Board expressly provides otherwise, immediately upon the
cessation of the participant’s employment or services an Award requiring
exercise will cease to be exercisable and will terminate, and all other Awards
to the extent not already vested will be forfeited, except that:



 
(1)
subject to (2) and (3) below, all vested options held by the participant
immediately prior the cessation of the participant’s employment, to the extent
then exercisable, will remain exercisable for the less of (i) a period of 90
days or (ii) the period ending on the latest date on which such option could
have been exercised without regard to this Section 7(a)(1), and will thereupon
terminate;




 
(2)
all vested options held by a participant immediately prior to the participant’s
death, to the extent then exercisable, will remain exercisable for the lesser of
(i) the 180 day period ending following the participant’s death or (ii) the
period ending on the latest date on which such option could have been exercised
without regard to this Section 7(a), and will thereupon terminate;




 
(3)
all options (whether or not vested) held by a participant immediately prior to
the cessation of the participant’s employment for “Cause” will immediately
terminate; for this purpose, “Cause” shall have the same meaning as provided in
the employment agreement between the participant and the Company or its
Affiliate, provided that if the participant is not a party to any such
agreement, “Cause” shall mean (i) the participant’s chronic alcoholism or drug
addiction; (ii) fraud, embezzlement, theft, dishonesty, or any deliberate
misappropriation of any material amount of money or other assets or property of
the Company or any of its Affiliates by the paragraph; (iii) willful failure to
perform, or gross negligence in the performance of, the participant’s duties and
responsibilities to the Company and its Affiliates; (iv) the participant’s
material breach of any agreement between the participant and the Company or its
Affiliates except where the breach is caused by incapacity or disability of the
participant; (v) charge, indictment or conviction of, or plea of nolo contendere
by, the participant to a felony or other crime involving moral turpitude; (vi)
the participant’s material breach of his fiduciary duties as an officer,
trustee, or director of the Company or any of its Affiliates; (vii) the
participant’s willful refusal or failure to carry out a lawful and reasonable
written directive of the Board or its designee, which failure or refusal does
not cease within fifteen (15) days after written notice of such failure is given
to the participant by the Company; or (viii) the participant willful misconduct
which has, or could be reasonably expected to have, a material adverse effect
upon the business, interests or reputation of the Company or any of its
Affiliates; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(4)
Except as otherwise provided in an Award, after completion of the 90-day (or
180-day) period, such Awards shall terminate to the extent not previously
exercised, expired, or terminated.



No option shall be exercised or surrendered in exchange for a cash payment after
the Expiration Date.


(b) In particular but not in limitation of the foregoing, the Board may provide
in the case of any Award for post-termination exercise provisions different from
those expressly set forth in this Section 7, including without limitation terms
allowing a later exercise by a former employee (or, in the case of a former
employee who is deceased, the person or persons to whom the Award is transferred
by will or the laws of descent and distribution) as to all or any portion of the
Award not exercisable immediately prior to termination of employment or other
service, but in no case may an Award be exercised after the Expiration Date.


8.    EMPLOYMENT RIGHTS


Neither the adoption of the Plan nor the grant of Awards shall confer upon any
participant any right to continue as an employee of the Company, its parent, or
any subsidiary or affect in any way the right of the Company, its parent, or a
subsidiary to terminate the participant’s relationship at any time. Except as
specifically provided by the Board in any particular case, the loss of existing
or potential profit in Awards granted under this Plan shall not constitute an
element of damages in the event of termination of the relationship of a
participant even if the termination is in violation of an obligation of the
Company to the participant by contract or otherwise.


9.    DISCONTINUANCE, CANCELLATION, AMENDMENT, AND TERMINATION


The Board may at any time or times amend the Plan or any outstanding Award for
any purpose which may at the time be permitted by law, and may at any time
terminate the Plan as to any future grants of Awards; provided that, except as
otherwise expressly provided in the Plan the Board may not, without the
participant’s consent, alter the terms of an Award so as to affect adversely the
participant’s rights under the Award, unless the Board expressly reserved the
right to do so at the time of the Award. Any amendments to the Plan shall be
conditioned upon Shareholder approval only to the extent, if any, such approval
is required by law (including the Code), as determined by the Board.


10.    LIMITATION OF LIABILITY 


Notwithstanding anything to the contrary in the Plan, neither the Company, any
subsidiary, nor the Board, nor any person acting on behalf of the Company, any
subsidiary, or the Board, shall be liable to any participant or to the estate or
beneficiary of any participant or to any other holder of an option by reason of
any acceleration of income, or any additional tax, asserted by reason of the
failure of an option to satisfy the requirements of Section 409A or by reason of
Section 4999 of the Code; provided, that nothing in this Section 10 shall limit
the ability of the Board to provide by separate express written agreement with a
participant for a gross-up payment or other payment in connection with any such
tax or additional tax.


 
 

--------------------------------------------------------------------------------

 
11.    WAIVER OF JURY TRIAL
 
By accepting an Award under the Plan, each participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.


12.    LEGAL CONDITIONS ON DELIVERY OF SHARES


The Company will not be obligated to deliver any Shares pursuant to the Plan or
to remove any restriction from Shares previously delivered under the Plan until:
(i) the Company is satisfied that all legal matters in connection with the
issuance and delivery of such Shares have been addressed and resolved; (ii) if
the outstanding Shares are at the time of delivery listed on any stock exchange
or national market system, the Shares to be delivered have been listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or waived.
If the sale of Shares has not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of the Securities Act. The
Company may require that certificates evidencing Shares issued under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Shares, and the Company may hold the certificates pending lapse of the
applicable restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 